Citation Nr: 1521038	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-41 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to June 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In October 2010, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In December 2014, the Veteran submitted a claim for a temporary total evaluation based on surgery for his service-connected back pain and the need for convalescence.  In response to a December 2014 Report of Hospitalization for lumbar stenosis, the RO issued a January 2015 rating decision that continued the Veteran's evaluation of back pain (claimed as degenerative joint disease of the spine) at 0 percent disabling.  In a Notice of Disagreement received February 2015, the Veteran states that he disagrees with the January 2015 decision and seeks an increased rating following surgery on his lower back of 30 percent and the temporary total evaluation for the convalescent period.  Later in February 2015, the Veteran withdrew his Notice of Disagreement and, instead, requested Reconsideration of the January 2015 decision.  The Board notes that the Veteran did not have a claim for increase for his back pain pending before the January 2015 rating decision.             

In February 2015, the Veteran submitted claims for an increased rating of his bilateral osteoarthritis of the hips and entitlement to service connection of double vision as secondary to the Veteran's service-connected connective tissue disorder.  In March 2015, the Veteran again submitted a claim for a temporary total evaluation based on surgery for his service-connected back pain and the need for convalescence, submitted a claim for an increased rating of a connective tissue disorder, and submitted claims for entitlement to service connection of thoraxic myelopathy, left foot drop, and double vision, again, all as secondary to the Veteran's service-connected connective tissue disorder.
        
As the issues of entitlement to a temporary total evaluation based on surgery for his service-connected back pain and the need for convalescence; increased ratings for back pain (claimed as degenerative joint disease of the spine), bilateral osteoarthritis of the hips, and a connective tissue disorder; and entitlement to service connection of thoraxic myelopathy, left foot drop, and double vision, all as secondary to the Veteran's service-connected connective tissue disorder, have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  Accordingly, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's TDIU claim.  

The Veteran is seeking entitlement to a total disability rating due to unemployability caused by his service-connected disabilities.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2014).  A total disability rating also may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During the pendency of the Veteran's claim, which was received in October 2007, service connection has been in effect for depression, evaluated as 70 percent disabling; bilateral osteoarthritis of the hips, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; connective tissue disorder, evaluated as 0 percent disabling; back pain (claimed as degenerative joint disease of the spine), evaluated as 0 percent disabling; status post bilateral blepharectomies, evaluated as 0 percent disabling; left ear hearing loss, evaluated as 0 percent disabling; coronary artery disease, evaluated as 0 percent disabling; gastroesophageal reflux disease, evaluated as 0 percent disabling; and cystic acne claimed as dermatophytosis, evaluated as 0 percent disabling.  The Veteran's combined disability rating during the pendency of his claim is 80 percent.  Therefore, the Board finds that the Veteran's service-connected disabilities meet the schedular criteria for a TDIU during the period on appeal.  38 C.F.R. § 4.16(a) (2014). 

In support of his claim, the Veteran submitted January 2008 and September 2010 letters from his VA psychiatrist, D.H., M.D., who states that the Veteran is under her care and is being treated for recurrent major depression and anxiety.  In her January 2008 letter, she opines that, due to his symptoms, the Veteran is not able to maintain employment at this time.  She continues that it is not likely the Veteran would be able to return to work in the near future, and that the Veteran may possibly never be able to return to work.  She notes that the Veteran has a mixed connective tissue disease that exacerbates the Veteran's psychiatric condition.  In a September 23, 2010 letter, Dr. D.H. states that the Veteran was recently hospitalized due to worsening of depression with suicidal ideation/intent.  She states that the Veteran is unable to work and again notes the Veteran has a mixed connective tissue disease that exacerbates his psychiatric condition.  She continues that his prognosis is guarded at this time.  In a September 28, 2010 letter, Dr. D.H. states that the Veteran is being treated for recurrent major depression and anxiety and also has a connective tissue disorder.  She states that all of these conditions make it difficult for the Veteran to concentrate on the necessary work for school.  She continues that the Veteran has recently experienced a worsening of depression and, as a result, may require accommodations.               

A May 2011 letter from the Veteran's subsequent VA psychiatrist, M.O., M.D., states the Veteran is being treated for depression and anxiety.  Dr. M.O. continues that the Veteran has several medical issues, one being a severe connective tissue disorder, which exacerbates his psychiatric symptoms.  Dr. M.O. states the Veteran is unable to work and his prognosis is guarded.
   
The Veteran also submitted a July 2010 letter (received November 2010) from his internist, M.M., M.D., and a March 2015 letter from his VA rheumatologist, A.G., M.D.  These letters summarize the Veteran's medical status, but do not opine on the Veteran's ability to work.

The Veteran was afforded a VA mental disorders examination in November 2014.  The examiner opined in essence that the Veteran is employable.  The examiner found that, if the Veteran were currently employed, he may experience mild to moderate impairment with respect to his ability to sustain focus/concentration.  For this reason, the examiner concluded that the Veteran should not be employed at a job that requires him to operate potentially dangerous equipment.  The examiner noted that it may take the Veteran longer than his peers to complete tasks; however, the examiner stated that the focus/attention problems cannot be independently attributed to depression, in light of other potential medical/medication-based contributions.  The examiner noted that the Veteran also has a demonstrated tendency to get preoccupied with rules, order, and perceived moral issues.  The examiner concluded that potential difficulty for mild to moderate conflict with supervisors and coworkers exists, but this would be mainly attributable to the Veteran's longstanding personality issues. 

In December 2014, the Veteran had a L3 to L5 decompression with internal fusion performed.  The Veteran was provided with a December 2014 letter stating that he would be ready to return to work/school in March 2014 [sic].          

In March 2015, the Veteran was afforded a VA back (thoracolumbar spine) examination.  The Veteran reported constant aching, tender, severe pain in his lower back.  He was using a back brace and taking medication without relief of the pain.  The examiner found decreased forward flexion and extension, and normal right and left lateral flexion.  Right and left lateral rotation were not tested.  The examiner commented that the limited range of motion is due to the pain felt from surgery on the back.  The examiner found the Veteran's back condition impacts his ability to work in that the Veteran is not to lift more than 25 pounds; however, the examiner opined that the Veteran should be able to do sedentary work.

At his March 2015 Board hearing, the Veteran testified that "I'm just limited because of my back right now."  He testified that he is walking a lot better after surgery, but was told by his doctor that full recovery will most likely not be possible.  The Veteran's representative stated that it is their contention that the Veteran's back is much worse than a 0 percent rating, that VA probably should not have evaluated the Veteran's back until it was completely recovered from surgery, and that VA should evaluate him now.  The Veteran also testified that his hips have been increasing in severity and that he is planning to have surgery on them.

In light of the Veteran's recent back surgery, worsening of his hips, and the Veteran's pending claim for an increased rating of his service-connected connective tissue disorder, the Board finds this claim must be remanded for a new VA examination of the Veteran's back disorder, bilateral osteoarthritis of the hips, and connective tissue disorder, and for an opinion that evaluates the Veteran's employability based on all of his medical and mental service-connected disabilities in their totality.  

The examiner is to address the January 2008 and September 2010 letters from Dr. D.H. and the May 2011 letter from Dr. M.O. in his/her opinion.               

In rendering an opinion on the impact of the Veteran's service-connected disabilities on the Veteran's employability, the examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by any nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

At his March 2015 hearing, the Veteran testified that he admitted himself at "Murphy" more than a year ago for suicidal ideations.  On remand, information is to be sought from the Veteran concerning this hospitalization and the related medical records should be obtained if they are not of record.          
   
In addition, all relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for service-connected disabilities including depression, bilateral osteoarthritis of the hips, tinnitus, hypertension, connective tissue disorder, back pain (claimed as degenerative joint disease of the spine), status post bilateral blepharectomies, left ear hearing loss, coronary artery disease, gastroesophageal reflux disease, and cystic acne claimed as dermatophytosis.  Ask the Veteran to provide information concerning "Murphy" where he admitted himself more than a year ago for suicidal ideations.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination with an examiner who is qualified to perform an examination of the Veteran's back disorder, bilateral osteoarthritis of the hips, and connective tissue disorder, and to provide an assessment of the impact his service connected disabilities, including depression, bilateral osteoarthritis of the hips, tinnitus, hypertension, connective tissue disorder, back pain (claimed as degenerative joint disease of the spine), status post bilateral blepharectomies, left ear hearing loss, coronary artery disease, gastroesophageal reflux disease, and cystic acne claimed as dermatophytosis, have on his employability.  The file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  
	
The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  In so doing, the examiner must address statements from the Veteran's VA psychiatrists in the January 2008 and September 2010 letters from Dr. D.H. and the May 2011 letter from Dr. M.O.  

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by any nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

A complete rationale for all opinions expressed must be provided in the examination report.  

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




